Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 10-14, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2003/0225344 in view of Stauber US 2013/0046200.
Regarding claims 1, 12 and 21, Miller discloses a device comprising: a needle assembly comprising: 
 	a hollow tubular sleeve having a proximal end and a distal end and a hollow opening therethrough forming a sleeve conduit and one or more side openings fluidly connected to the sleeve conduit, and ([FIG1a][¶35] shaft 14 with side openings),5 
 	a stylet positionable within the hollow opening of the hollow tubular sleeve, the stylet having a first conduit therethrough, one or more end-openings ([¶35,36][FIG1c] stylet 19) the one or more end-openings are extendable through the distal end of the hollow tubular sleeve ([FIG1]), and  
 	wherein the device is configured to aspirate bone marrow through the one or more side opening of the hollow tubular sleeve ([¶40] opening 23), when the device is inserted in bone marrow so that the one or more side openings are exposed to the bone marrow and a suction generator applies suction to the sleeve conduit, at least a portion of the bone marrow is withdrawn into the device through the one or more side openings ([¶13-15]).
Miller discloses a conduit in the needle and a conduit in the outer sleeve that are not in fluid communication ([FIG1A][¶40] port 13 of the needle conduit is separate from the sleeve conduit of 14 even though they can be lined up).
 	Miller does not specifically disclose the stylet is configured such that the sharp tip and a liquid pressure generator in fluid communication with the first conduit  of the stylet and configured to apply pressure to liquid in the first conduit, such that the liquid is forcible through the first conduit and out the one or more end-openings of the stylet. Stauber teaches a sharp tip that extends through the hollow tube ([FIG1B]) and a pressure generator ([¶42] a syringe). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Miller with the teachings of Stauber in order to allow for the application of anesthesia to the biopsy site ([¶3]) to alleviate pain.
Regarding claims 2 and 13, Miller discloses a conduit in the needle and a conduit in the outer sleeve that are not in fluid communication ([FIG1A][¶40] port 13 of the needle conduit is separate from the sleeve conduit of 14 even though they can be lined up). 
Regarding claim 3 and 14, Miller discloses the stylet is removable and wherein the sleeve conduit is configured to obtain a bone core sample when the stylet is removed ([¶41]). 
Regarding claim 6, Miller discloses that the stylet comprises a distal end portion that is engaged to a tip of the hollow tubular sleeve ([FIG2A]). 
Regarding claim 10, Stauber teaches a method comprising a needle assembly drilling into the bone as the needle assembly drills into the bone at the site of drilling and administering a liquid anesthetic to a site of drilling in a bone through an opening in a tip of the needle assembly ([¶38]).
Regarding claim 11, Miller discloses the method comprises aspirating bone marrow from the bone through the needle assembly without removing the needle assembly30 from the site of drilling (openings in the sleeve at 23 can aspirate bone).
Regarding claim 17, Stauber teaches a biopsy device that injects lidocaine ([¶45]). 
Regarding claim 22, Stauber teaches a device comprising a liquid pressure generator connected to the proximal opening of the stylet conduit and configured to drive a liquid through the stylet conduit ([¶42]).
Regarding claim 23, Miller discloses a device comprising a suction generator connected to the proximal opening of the sleeve conduit and configured to draw a biological material through the at least one side opening of the sleeve and through the sleeve conduit ([¶13-15]).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller US 2003/0225344 in view of Stauber US 2013/0046200 further in view of Popa-Simil et al. US 2014/0228661.
Regarding claims 5 and 16, Miller does not disclose the suction generator are one or more syringes.  Stauber teaches the pressure generator is a syringe. Popa teaches a similar biopsy device that uses a syringe to aspirate the marrow ([¶3]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the syringe of Popa with the device of Miller as modified because a syringe is already disclosed for delivering the anesthesia. The combination is no more than the predictable use of prior art elements via known methods for their established purpose.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 10-14, 16, 17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references specifically cited in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALLEN PORTER/Primary Examiner, Art Unit 3792